    Case 2:14-md-02591-JWL-JPO Document 4491 Filed 11/16/20 Page 1 of 12




                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS


    IN RE: SYNGENTA AG MIR162                              )     MDL No. 2591
    CORN LITIGATION                                        )
                                                           )     Case No. 14-MD-02591-JWL-JPO
    This Document Relates to All Cases Except:             )
                                                           )
       Louis Dreyfus Co. Grains                            )
       Merchandising LLC v. Syngenta AG,                   )
       No. 16-2788                                         )
                                                           )
       Trans Coastal Supply Co., Inc. v.                   )
       Syngenta AG, No. 14-2637                            )
                                                           )
       The Delong Co., Inc. v. Syngenta AG,                )
       No. 17-2614                                         )
                                                           )
       Agribase Int’l Inc. v. Syngenta AG,                 )
       No. 15-2279                                         )
                                                           )
                                                           )

         SHIELDS LAW GROUP, LLC AND PAUL BYRD LAW FIRM, PLLC’S
       OBJECTIONS, AND SUGGESTIONS IN OPPOSITION, TO JOINT MOTION
          FOR AN INDICATIVE RULING APPROVING FEE-ALLOCATION
       SETTLEMENT AGREEMENT WITH WATTS GUERRA, LLP (DKT. #4485)

        COMES NOW Shields Law Group, LLC (“SLG”) and Paul Byrd Law Firm, PLLC

(“PBLF”) and move this Court for an Order denying the Joint Motion for an Indicative Ruling

Approving Fee-Allocation Settlement Agreement with Watts Guerra, LLP (Dkt. #4485).

        Watts Guerra and certain other law firms1 (“Joint-Movants”) have reached a private

settlement agreement to divvy up the aggregate attorneys’ fee award and ask this Court to bless


1
 (1) Patrick Stueve on behalf of himself and all law firms receiving a fee from the Kansas Common Benefit Pool
except Weller, Green, Toups, &Terrell, LLP; Richard L. Coffman, P.C.; and Hossley-Embry, LLP; (2) Daniel
Gustafson on behalf of himself and all law firms receiving a fee from the Minnesota Common Benefit Pool, except
Watts Guerra; the Watts Guerra Group; the Shields Law Group; Paul Byrd Law Firm, PLC; and Johnson Becker,
PLLC; and (3) W. Lewis Garrison Jr. on behalf of himself, HGD, and any firm sharing in the fee awarded to HGD
(Dkt. #4485, p. 4 n.1).
     Case 2:14-md-02591-JWL-JPO Document 4491 Filed 11/16/20 Page 2 of 12




the private agreement by ordering money be shaved from each of the three jurisdictional pools

and that money handed over to Watts Guerra. This Court should decline this invitation.

I.     ARGUMENT

       Joint-Movants’ proposed private settlement agreement and its invitation to this Court to

issue an indicative ruling is fraught with problems and should be denied.

       A.      FED. R. CIV. P. 62.1 does not authorize an indicative ruling in this case.

       Joint-Movants rely on FED. R. CIV. P. 62.1 as authority for its Motion for Indicative

Ruling. This Rule provides, in relevant part, as follows:

               (a)     Relief Pending Appeal. If a timely motion is made for relief
                       that the court lacks authority to grant because of an
                       appeal that has been docketed and is pending, the court
                       may:

                       (1)     defer considering the motion;
                       (2)     deny the motion; or
                       (3)     state either that it would grant the motion if the
                               court of appeals remands for that purpose or that the
                               motion raises a substantial issue.

(emphasis added).

       This rule “allows the district court to indicate to the court of appeals whether it would

grant a . . . motion during the pendency of an appeal when the district court has been divested

of jurisdiction.” United States v. Neihart, Case No. 17-2164, (10th Cir. Nov. 21, 2018)

(emphasis added).

       This Court has not been divested of jurisdiction as required to invoke Rule 62.1. In its

initial Order allocating fees to the four pool, the Court held:

               the Court’s awards of attorney fees are not final, and to the extent
               that there is an appealable judgment concerning approval of the
               settlement, the awards discussed herein are collateral matters that
               may yet be addressed by the Court despite the notice of appeal. See
               McKissick v. Yuen, 618 F.3d 1177, 1197 (10th Cir. 2010).
       Case 2:14-md-02591-JWL-JPO Document 4491 Filed 11/16/20 Page 3 of 12




(Dkt. #3882, p. 3, n.2).

          Accordingly, “the district court retains jurisdiction over the fee issue while the court of

appeals has jurisdiction over the appeal.” McKissick, 618 F.3d at 1196. The present appeals

notwithstanding, this Court retained jurisdiction over its Order allocating attorneys’ fees to the

four jurisdictional pools (Dkt. #3882), as well as its four subsequent Orders allocating those fees

(Dkt. #3886 (IRPA), Dkt. #4128 (KS), Dkt. #4202 (MN), and Dkt. #4275 (IL)). The Court may

revise its Orders until a final judgment has been entered.

          On September 25, 2020 some of the law firms that now ask this Court for an indicative

ruling and to approve the private settlement agreement filed joint objections to a Motion to

Reconsider filed by SLG and PBLF (Dkt. #4459). In their objection, some of the Joint-Movants 2

informed the Court:

                   the question of finality [of the allocation orders] is fully briefed to
                   the Tenth Circuit, which expressly made “[n]o determination
                   regarding this court’s jurisdiction” in ordering the parties to
                   submit their merits briefs, referring the issue “to the panel of
                   judges that will be assigned to consider these appeals on the
                   merits.”

(Dkt. #4459, p. 10) (citing Appeal No. 19-3008, Doc. #010110317614 (Mar. 11, 2020)).

          Rather than an indicative ruling following by an indication to the Tenth Circuit that this

Court would enter an Order if the case was remanded, the Joint-Movants should be asking this

Court to reconsider its previous allocation orders. See Etienne v. Wolverine Tube, Inc., 15 F.

Supp. 2d 1060, 1061 (D. Kan. 1998) (Lungstrum, J.) (Reconsideration is appropriate to “to

correct clear error or prevent manifest injustice”) (emphasis added). See also Alpenglow

Botanicals, LLC v. United States, 894 F.3d 1187, 1203 (10th Cir. 2018).




2
    Settlement Class Counsel, Kansas Co-Lead Counsel, and Minnesota Co-Lead Counsel
    Case 2:14-md-02591-JWL-JPO Document 4491 Filed 11/16/20 Page 4 of 12




       A reconsideration would be based on all relevant evidence, not a private settlement

agreement crafted by certain law firms. Accordingly, Joint-Movants’ Motion for Indicative

Ruling should be denied.

       B.      Joint-Movants agree that this Court’s Orders allocating attorneys’ fees among
               the four pools was unreasonable and should be reconsidered which requires a
               thorough review of all allocation orders after full briefing by all law firms.

       Joint-Movants suggest their private settlement agreement merely requires this Court to

“redistribut[es] certain attorneys’ fees awarded,” (Dkt. #4485, Joint Motion, p. 4). That

representation is a gross understatement. The private settlement agreement shaves money this

Court had previously allocated to the three jurisdictional pools and hands that money over to

Watts Guerra. The Joint-Movants ask this Court to find, without any basis other than their self-

serving settlement agreement, that this Court overfunded the Minnesota, Kansas, and Illinois

Pools and that it did so at the expense of Watts Guerra alone. This Court should not entertain

their request. Instead, their Motion should be seen for what it is -- an admission that the

allocations previously made by this Court were unjust and improper.

       On December 31, 2018, this Court ordered the aggregate attorney fee award of $503.33

million be divided into four pools (Dkt. #3882). This Court then entered Orders dividing the

money from each pool to attorneys assigned to each of those pools (Dkt. #4128, #4202, #4275).

Joint-Movants propose modifying these Orders “to increase the award of attorneys’ fees to Watts

Guerra by a total of $7,048,667” through a “reduction of the Kansas Pool, the Minnesota Pool,

and the HGD fee award from the Illinois Pool” (Dkt. #4485, p. 5). The following chart shows the

current allocation and the Joint-Movants’ proposal:
    Case 2:14-md-02591-JWL-JPO Document 4491 Filed 11/16/20 Page 5 of 12




                Pool          Percent           Amount               Joint-Movants’
                                                Allocated         Proposed Reduction
                                                                  (Dkt. #4485, pp. 6-7)
          Kansas             49%           $246,633,333.33       ($2,966,333.67)

          Minnesota          23.5%         $118,283,333.33       ($1,582,333.33)

          Illinois           15.5%         $78,016,666,67        ($2,500,000.00)

          IRPA               12%           $60,400,000.00

                 TOTALS 100%               $503,000,000.00       ($7,048,667.00) to be
                                                                 reassigned exclusively
                                                                 to Watts Guerra


(Dkt. # 3882, pp. 31-32).

       On September 11 and 14, 2020, SLG, PBLF, and Hossley-Embry, LLP filed motions to

reconsider this Court’s fee allocation Orders (Dkt. #4443, #4443, #4444, and #4445) (asking this

Court to reconsider Dkt. #3882, #4128, #4202, and #4275). On September 25, 2020, Watts

Guerra “partially support[ed] and join[ed] the motions for reconsideration of ECF No. 3882

insofar as they show that the fee-pool allocations made in that order should be modified to more

fairly compensate retained counsel” because “new information . . . justifies reconsideration of the

Court’s allocation of attorneys’ fees.” (Dkt. #4458, p. 2, 3).

       Now the Kansas Common Benefit Pool (except Weller, Green, Toups, &Terrell, LLP;

Richard L. Coffman, P.C.); the Minnesota Common Benefit Pool (except and Johnson Becker,

PLLC); and W. Lewis Garrison Jr. on behalf of himself, HGD, and any firm sharing in the fee

awarded to HGD join Watts Guerra, SLG, PBLF, and Hossley-Embry in the quest to modify the

allocation orders (including Dkt. #3882 which established the four pool process and allocated

amounts to each pool). While it appears that almost every law firm involved now seeks to

modify the allocation orders, the Joint-Movants’ seek to do so by avoiding judicial scrutiny.
     Case 2:14-md-02591-JWL-JPO Document 4491 Filed 11/16/20 Page 6 of 12




        Joint-Movants concede SLG, PBLF, and all other firms “with a purported interest in the

Aggregate Fee Award, Expense Award, or Fee Allocation Orders” are interested parties to the

Joint-Movants’ settlement agreement (Dkt. #4485-1, Joint-Movants’ Exhibit A, Settlement

Agreement, § 1(b)(ii), p. 2). Despite this recognition, the Joint-Movants propose a self-interested

allocation that invites this Court to shirk its “responsibility to closely scrutinize the attorneys’

fees allocation.” In re High Sulfur Content Gasoline Prod. Liab. Litig., 517 F.3d 220, 227 (5th

Cir. 2008). The reason is obvious: “[T]he attorneys recommending the allocation have a

financial interest in the resulting awards.” Id. As observed by the Court:

                 [O]ur precedents do not permit courts simply to defer to a fee
                 allocation proposed by a select committee of attorneys, in no small
                 part, because “counsel have inherent conflicts.” . . . “They make
                 recommendations on their own fees and thus have a financial
                 interest in the outcome. How much deference is due the fox who
                 recommends how to divvy up the chickens?”

Id. at 235 (quoting In re Diet Drugs Products Liab. Litig., 401 F.3d 143, 173 (3rd Cir. 2005)).

        Either this Court stands by its decision that the amounts it allocated to the jurisdictional

pools were reasonable3 or it does not. If it does, then an indicative ruling cannot withstand

scrutiny because, by its very nature, such a ruling announces the unreasonableness of its

allocation orders which shirks the duty to closely scrutinize the entire attorneys’ fee allocation. If

this Court no longer believes its allocation orders were reasonable, then it must reconsider those

allocation orders and allow all law firms to participate in the reconsideration process, including

SLG and PBLF which the Joint-Movants recognize are “interested parties” to the settlement

agreement. If the Court does not permit all law firm to participate in the reconsideration process,




3
  On December 31, 2018, this Court ordered the aggregate attorney fee award of $503.33 million be divided into
jurisdictional pools and expressly found the division to be “reasonable” [Dkt. #3882, pp. 28, 30, 31]).
    Case 2:14-md-02591-JWL-JPO Document 4491 Filed 11/16/20 Page 7 of 12




it is merely rubber-stamping a fee allocation proposed by select attorneys who have inherent

conflicts due to their own financial interests.


       C.      An indicative ruling will not further judicial economy because it will not
               dispose of all issues on appeal and will undoubtedly generate more appeals.

       Joint-Movants incorrectly represent to this Court that the appeals pending in the Tenth

Circuit “have been fully briefed” (Dkt. #4485 Joint Motion, p. 1). On October 13, 2020, SLG,

PBLF, and Hossley-Embry, filed a Motion for Leave to File Additional Briefing (Dkt.

#010110777883). On October 20, 2020, the Motion was “referred to the panel of judges that will

be assigned to consider these appeals on the merits” (Dkt. #010110426146). The appellants are

awaiting a ruling on the submission of supplemental briefs.

       Joint-Movants assert that, upon issuance of the indicative ruling, they will “promptly seek

limited remand for entry of the Final Approval Order” (Dkt. #4485, Joint Motion, p. 7)

(emphasis added). They further advise this Court that Watts Guerra will dismiss its appeals and

the Kansas CLC will dismiss its contingent cross-appeal as between Watts Guerra and Kansas

CLC (Dkt. #4485, Joint Motion, p. 7).

       If this Court approves the Joint-Movants’ proposed settlement, this Court will be required

to enter a new Order or Judgment allocating attorneys’ fees into at least three of the four pools.

That Judgment would then be subject to appeal and would join the 17 appeals already pending

from this Court’s allocation Orders, including the appeal filed by SLG and PBLF. This is the

antithesis of judicial economy.

       Moreover, the proposed “limited remand” and the dismissal of appeals as between Watts

Guerra and the Kansas CLC will not dispose of any appeals. The Tenth Circuit Ordered that

Watts Guerra, SLG, PBLF, and Johnson Becker be consolidated for purposes of appeal (Dkt.
    Case 2:14-md-02591-JWL-JPO Document 4491 Filed 11/16/20 Page 8 of 12




#010110329836). Even if Watts Guerra’s claims were severed from the appeals, the appeals

remain as do the Joint Consolidated Briefs filed by Watts Guerra, SLG, and PBLF. In addition,

the appeal filed by SLG and PBLF (Case No. 19-3174) and the separate Appellant’s Brief of

SLG and PBLF challenge both the allocation of attorneys’ fees and the Court’s handling and

award of expenses. Even if the attorneys’ fee allocation issue could be resolved, SLG and

PBLF’s appeal concerning the expense issue would remain (and would likely join any

subsequent appeals stemming from a reallocation order).

       C.      The Joint-Movants’ Motion underscores the misguided belief of some law firms
               that they control the purse-strings to the $503 million in attorney’s fees.

       The clawing back of money this Court had previously allocated to Minnesota, Illinois,

and Kansas and diverting it to Watts Guerra illustrates underscores what has long been observed

by many firms (including Watts Guerra) during the fee allocation process -- that private

meetings are held by select firms to rearrange money based on the whims of the self-anointed

who treat the $503 million in attorneys’ fees as if it theirs to dole out. Not only do the Joint-

Movants treat the aggregate attorneys’ fees as theirs to divide up, they now have exerted

authority to disburse the interest earned on the aggregate attorneys’ fee (interest which belongs to

all law firms who were awarded common benefit, including SLG and PBLF).

       On appeal, Watts Guerra, SLG, and PBLF (Minnesota Appellants) argued that Watts

Guerra and its 300+ associated law firms were “unceremoniously excluded” from the fee sharing

agreement (Doc. #010110355144, p.50). The Minnesota Appellants argued: “Dismissing the ex-

ante agreements of counsel as ‘irrelevant,’ the special master and district court proceeded to give

‘significant weight’ to a last-minute fee-sharing agreement among a limited set of counsel” (Doc.

#010110355144, p. 51).
    Case 2:14-md-02591-JWL-JPO Document 4491 Filed 11/16/20 Page 9 of 12




       Now that Watts Guerra has been invited back to the table, it and the settling parties, ask

this Court to do exactly what Watts Guerra argued on appeal that this Court did -- ignore the duty

to “closely scrutinize” the allocation and enter an order blessing the ex-ante agreement of a

limited set of counsel. To effectuate their settlement agreement, Joint-Movants want this Court to

further reduce the allocation to Minnesota, despite Watts Guerra’s position that the current

allocation “dramatically undercompensate[s] Minnesota” (Doc. #010110355144, p. 34).

       As Toups Coffman and Hossley-Embry noted in their Joint Appellate Brief:

               Notwithstanding the district court’s directives, the PNC never
               communicated with individual plaintiffs’ counsel about their
               deliberations and, in fact, snubbed multiple direct requests for
               information by Toups/Coffman and Hossley-Embry, insisting that
               all negotiations had to be secret. . . . Not only did they secretly
               settle the litigation but, as described below, they secretly cut up the
               attorneys’ fee pie for themselves in a “Secret Fee Deal.”

                                                ***

               Under the Secret Fee Deal, in exchange for walking away from the
               Term Sheet and agreeing to a hybrid class-action settlement, the
               four PNC members and their constituencies agreed to split 100%
               of the attorneys’ fees awarded by the district court—to the
               exclusion of all other individual plaintiffs’ counsel—regardless of
               the number of their clients who actually filed claims, their
               lodestars, and the underlying contingent-fee contracts.

(Doc. #010110355210, pp. 30, 31).

       SLG and PBLF respectfully ask this Court to reconsider its allocation orders and

reallocate the attorneys’ fees, but not in the self-serving manner recommended by a few select

firms. The process should be open to, and include the participation of, all law firms affected by

the allocation orders.
      Case 2:14-md-02591-JWL-JPO Document 4491 Filed 11/16/20 Page 10 of 12




II.     DISCOVERY SHOULD BE PERMITTED WITH RESPECT TO THE JOINT-
        MOVANTS’ SETTLEMENT AGREEMENT

        In light of the “Secret Fee Deals,” private settlement agreements, and realignment of

interests, limited discovery should be permitted. Questions abound that should be answered. For

example, when did the negotiations between Joint-Movants begin and when did they come to

terms on the settlement agreement? The Tenth Circuit Ordered that SLG and PBLF be

consolidated with Watts Guerra for purposes of appeal and, believing their interests were

aligned, SLG and PBLF allowed Watts Guerra to take the lead on preparing the Consolidated

Appellants’ Briefs. If Watts Guerra was already in settlement negotiations that might have

undermined the appeal, SLG and PBLF should know.

        In addition, all law firms should be entitled to discover whether any “side” deals exist

among the Joint-Movants. If other agreements exist that are not contained within the settlement

agreement presented to this Court, the representation about the fairness and reasonableness of the

current settlement proposal is suspect. Moreover, if other agreements exist allowing additional

compensation to Watts Guerra, then this directly affects this Court’s consideration of the

compensation actually paid to various law firms and what more (or less) they should be entitled

to pursuant to an allocation order.



IV.     CONCLUSION

        WHEREFORE, for the reasons set forth herein, Shields Law Group, LLC and Paul Byrd

Law Firm, PLLC move this Court for an Order denying the Joint Motion for an Indicative Ruling

Approving Fee-Allocation Settlement Agreement with Watts Guerra, LLP, for an Order

permitting discovery as set forth herein, and for such other and further relief as this Court deems

just and proper.
 Case 2:14-md-02591-JWL-JPO Document 4491 Filed 11/16/20 Page 11 of 12




       Dated: November 16, 2020.



                                   Respectfully Submitted,

                                   SHIELDS LAW GROUP, LLC

                                   /s/ Spencer C. Shields
                                   Spencer C. Shields KS17819 MO48374
                                   James T. Yoakum KS17435
                                   Telephone: (913) 393-2080
                                   Telephone: (816) 421-0800
                                   Facsimile: 1-877-247 9844
                                   scs0303@gmail.com
                                   yoakum.shields@gmail.com


                                          -and-


                                   /s/ Paul Byrd
                                   Paul Byrd (AR Bar #85020)
                                   PAUL BYRD LAW FIRM, PLLC
                                   415 N. McKinley St., Suite 210
                                   Little Rock, AR 72205
                                   Ph: (501) 420-3050
                                   Paul@PaulByrdLawFirm.com

Jerry Kelly                        James J. Thompson, Jr.
KELLY LAW FIRM, PA                 The Historic Massey Building
118 North Center St.               2025 3rd Avenue North
Lonoke, AR 72086                   Birmingham, AL 35203
Phone: (501) 676-5770              Ph: (205) 327-9290
jkelly@kellylawfirm.net            JT@jimthompsonlaw.com

Clark W. Mason                     Nolan Awbrey
CLARK MASON ATTORNEYS              THE AWBREY LAW FIRM
200 River Market Ave., Suite 250   2 20th St. N. Suite 950
Little Rock, AR 72201              Birmingham, AL 35203-4031
Ph: (501) 219-0077                 Ph: (205) 354-5921
Clark@clarkmason.com               Nolan@awbreylaw.com
  Case 2:14-md-02591-JWL-JPO Document 4491 Filed 11/16/20 Page 12 of 12




                        CERTIFICATE OF SERVICE

       I hereby certify on this 16th day of November 2020 that a true and correct copy of the
foregoing was served upon all parties of record via the Court’s ECF system.


                                             /s/ Spencer C. Shields

                                             Spencer C. Shields
